On Rehearing.
SIMPSON, J.
It is contended by the appellant that the principles announced in the opinion do not apply, because the “account stated” which is sued on does not consist merely of the amount found to be due on the notes, but of the additional amount which was received by the defendant at the time the judgments were assigned. An account stated necessarily refers to a past transaction, and the mere adding of the amount paid at that time could not constitute the entire amount of an account stated. Besides, the basis of recovery on an account stated is the promise, express or implied, to pay money. There, was no promse, either express or impli*396eel, to pay said money; but, on the contrary, the money, in connection with the notes, was paid in consideration of the transfer of the judgments, without any intention, on the part of either, that it was ever to be repaid. —1 Cyc. 373, 365.